Citation Nr: 1527713	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-13 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability and, if so, whether service connection is warranted.

2.  Entitlement to an initial disability rating higher than 20 percent for diabetes mellitus.

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974, December 1990 to July 1991, and August 2005 to November 2006.  He also served various periods of active duty for training (ACDUTRA) during Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2011 and July 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2015, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

The Board has recharacterized the issue involving a gastrointestinal disorder to best reflect the broad scope of that claim as indicated by the Veteran's statements.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In the November 2011 rating decision, the RO denied reopening the claim for service connection for a back disability and granted service connection for diabetes mellitus, assigning a 20 percent disability rating.  The Veteran failed to submit a timely notice of disagreement.  In July 2012, the RO denied service connection for a back disability and a higher rating for diabetes mellitus.  In July 2012, the Veteran submitted a notice of disagreement (NOD) disputing the July 2012 decision.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the rating decision in November 2011 and despite the Veteran specifying the July 2012 rating decision in his NOD, VA was in receipt of new and material medical evidence from the Veteran within one year of the November 2011 rating decision addressing the claimed back disability and diabetes mellitus and, therefore, must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156(b) (2014); see Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  

The issues of a higher rating for diabetes mellitus and service connection for a back disability, a gastrointestinal disorder, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision in April 2008, the RO reopened and denied the claim of service connection for a back disability; after the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination; and the rating decision became final on the evidence of record. 

2.  The additional evidence presented since the rating decision in April 2008 by the RO raises a reasonable possibility of substantiating the claim for a back disability.


CONCLUSIONS OF LAW

1.  The April 2008 RO decision, which denied the Veteran's claim of service connection for a back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  The criteria for reopening the previously denied claim of service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a rating decision in April 2008, the RO reopened the claim of service connection for a back condition and denied it on the merits.  The RO denied service connection on grounds that the evidence does not show that this condition was incurred in or aggravated by service.  After the Veteran was notified of the determination and of his appellate rights by an April 2008 letter, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  

The evidence previously considered consisted of the service treatment records showing treatment complaints of back pain, documenting an injury in 1972 and a motor vehicle accident in 1990 prior to his second period of service, as well as private treatment records showing treatment for low back pain.

Current Claim to Reopen and Additional Evidence

The current claim to reopen was received by VA in September 2010. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for a back disability consists, in part, of private treatment records that contain an opinion dated September 2010 stating that the Veteran's current back disability was related to his 1972 injury in service.  

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim.  It demonstrates that the Veteran has currently diagnosed back disability is related to service.  Reopening the claim is warranted.  

The reopened claim is addressed further in the remand section.

ORDER

The application to reopen the claim of service connection for a back disability is granted and, to this extent only, the appeal is granted.



REMAND

As the RO has not adjudicated the reopened claim of service connection for a back disability on the merits, due process requires that the claim be remanded for initial consideration of all the claim by the AOJ.  

The Veteran claims that his service-connected diabetes mellitus should be granted higher disability ratings.  The most recent VA examination for diabetes mellitus was in November 2011.  Since that examination, the Veteran has reported continued treatment and hospital treatment in February 2014 for this condition as well as neuropathy symptoms.  Private treatment records following the November 2011 examination show that his diabetes mellitus is uncontrolled and elevated glucose levels.  Thus, the Veteran's diabetes mellitus may have increased in severity since the most recent VA examination from several years ago.  The Board therefore finds that this claim should be remanded to afford the Veteran a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran claims that his diagnosed gastrointestinal disorders and hypertension are related to his service-connected posttraumatic stress disorder (PTSD).  In April 2012, the Veteran was afforded VA examinations regarding these claims.  The Veteran was diagnosed as having gastroesophageal reflux disease (GERD) and hypertension.  The examiner opined that these conditions were not related to PTSD or service.  The examiner reviewed the Veteran's medical history regarding GERD, hypertension and PTSD and concluded that there was no evidence linking the Veteran's GERD or hypertension to his PTSD.  The examiner did not provide adequate rationale for his opinion and did not address whether the Veteran's disabilities were aggravated by his service-connected PTSD.

The Board finds these examinations not wholly sufficient as explained above.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).  As such, further development is necessary for these claims.  See Stegall, 11 Vet. App. at 268.

The Veteran served in the Republic of Vietnam and is therefore presumed exposed to Agent Orange.  The Board notes that in 75 Fed. Reg. 81332, VA found that there was not enough evidence in the NAS studies to find a presumptive connection between hypertension and herbicide exposure.  Nonetheless, VA's discussion in that document makes clear that there are some studies, as noted in NAS' findings in Updates 2006 and 2008, which demonstrate "limited or suggestive evidence of association."  In light of this, the Board notes that the low threshold under McLendon has been reached in this case, triggering VA's duty to obtain a medical examination and opinion with regard to whether the Veteran's hypertension is related to Agent Orange exposure.  Accordingly, a remand is necessary in order to obtain that examination.  See 38 U.S.C.A. § 5103A(d)  (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Additionally, as the Veteran served in the Persian Gulf War, another examination is necessary to determine the nature and etiology of the Veteran's claimed gastrointestinal disorder, including as due to an undiagnosed illness.  Such an opinion is necessary for a determination on the merits of the claim.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

The RO should provide additional notice to the Veteran regarding his service connection claim for a gastrointestinal disorder.  For Persian Gulf veterans, service connection may be established for objective indications of chronic disability resulting from undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

Finally, it appears that the Veteran's complete service personnel records and service treatment records from his first period of service have not been associated with the claims file.  Therefore, additional development in necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice to the Veteran regarding his claim for service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness in accordance to 38 C.F.R. §§ 3.317.

2.  Request the Veteran's complete service personnel records and service treatment records from his first period of service from January 1972 to January 1974.  If the records do not exist or further attempts to obtain the records would be futile, clearly document this in the record and notify the Veteran.

3.  Consider the merits of the reopened claim of entitlement to service connection for a back disability.

4.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected diabetes mellitus.  

The Veteran's file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's diabetes mellitus and the severity of any and all manifestations found.  The examiner should also address the impact of the disability on the Veteran's daily life and employability.  

5.  Following the above development, schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology or onset of all diagnosed gastrointestinal disorders and hypertension.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed gastrointestinal disorders and hypertension had its onset during or is otherwise related to active service, including whether hypertension is caused by exposure to Agent Orange.  

The examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that his diagnosed gastrointestinal disorders and hypertension are caused or aggravated by his service-connected PTSD.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the gastrointestinal disability or hypertension prior to aggravation by the service-connected PTSD.

Because the Veteran served in the Persian Gulf, the matter of undiagnosed illnesses is for consideration.  Therefore, if any of the Veteran's gastrointestinal symptoms cannot be attributed to a known diagnosis, the examiner must indicate whether the Veteran has chronic gastrointestinal signs and symptoms constituting an undiagnosed illness.  

The examiner must provide an opinion based on the Veteran's specific case and consider the theories presented by the Veteran.  The examination report must include a complete rationale for all opinions expressed.  

6.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


